                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS


DELASHONDA PEOPLES,             )
                                )
               Plaintiff,       )
                                )
v.                              )
                                )                                  Case No. 18-2303-CM-JPO
BELL’S TOWER PLAZA RESTAURANT, )
LLC D/B/A MCDONALD’S RESTAURANT,)
et al.,                         )
                                )
               Defendants.      )
                                )

                                   MEMORANDUM AND ORDER

       Plaintiff Delashonda Peoples was in a McDonald’s restaurant located at 3827 State Avenue,

Kansas City, Kansas, when she slipped and fell on water on the floor. She initially brought this

negligence action in Wyandotte County District Court against defendants Bell’s Tower Plaza

Restaurant, LLC; John and Mary Bell, the owners and managers of the restaurant; and John and Jane

Does #1–10, employees of the restaurant. The case is before the court on defendants John Bell and

Mary Bell’s Motion to Dismiss for Failure to State a Claim (Doc. 19). These two defendants argue

that plaintiff has failed to allege specific actions by them in their individual capacities that would

subject them to liability as members of the Bell’s Tower LLC. For the following reasons, the court

denies that motion.

       Federal Rule of Civil Procedure 12(b)(6) governs motions to dismiss for failure to state a claim.

See Fed. R. Civ. P. 12(b)(6). In Bell Atlantic Corp. v. Twombly, the Supreme Court set forth the

governing standard for pleadings, stating that although “heightened fact pleading of specifics” was not

necessary, the pleadings should include “enough facts to state a claim to relief that is plausible on its

face.” 550 U.S. 544, 570 (2006). The pleading should include “more than labels, conclusions, and a



                                                    -1-
formulaic recitation of the elements of a cause of action.” Ellis v. Isoray Med., Inc., No. 08-2101-CM,

2008 WL 3915097, at *1 (D. Kan. Aug. 22, 2008) (quoting In re Motor Fuel Temperature Sales

Practices Litig., 534 F. Supp. 2d 1214, 1216 (D. Kan. 2008)). The court does not make a

determination on whether the plaintiff will prevail; rather, the issue is whether the plaintiff is permitted

to offer evidence to support her claims. Id.

        Defendants argue that they cannot be obligated personally for any liability of the Bell’s Tower

LLC because Kan. Stat. Ann. § 17-7688(a) protects them from personal liability for the acts of the

limited liability company. See Canyon Creek Dev., LLC v. Fox, 263 P.3d 799, 806 (Kan. Ct. App.

2011) (“K.S.A. 17-7688 clearly insulates LLC members from liability for debts of the LLC and from

claims of third parties against the LLC.”). But if an officer or agent of a corporation individually

violates a duty to a third party, he is liable for breach of that duty. Lowe v. Postrock Midcontinent

Prod. LLC, Clark Edwards, Jay Kingery & Jeff Morris, No. 13-4075-JAR, 2013 WL 6000004, at *4

(D. Kan. Nov. 12, 2013.); Kerns ex rel. Kerns v. G.A.C., Inc., 875 P.2d 949, 957–58 (Kan. 1994)

(explaining that if a corporation’s officer or director commits or participates in a tort, he may be

liable). The question here, then, is whether plaintiff has plausibly alleged that John and Mary Bell took

actions (or failed to take actions) that would subject them to individual liability—as opposed to

corporate liability.

        The facts supporting plaintiff’s claims are not abundant, but they are adequate. Plaintiff alleges

that all defendants created and maintained the wet floor that caused plaintiff to fall. She alleges that

they were aware or should have been aware of the condition of the floor, and that they had duties to

keep the premises in a reasonably safe condition but failed to do so. By attributing the alleged

wrongful actions to all of the defendants, plaintiff pleads that the individual defendants personally

participated in the alleged wrongdoing. Based on these allegations, the court cannot say that plaintiff’s




                                                    -2-
complaint is so threadbare that dismissal pursuant to Twombly is appropriate. Plaintiff has stated

claims that are “plausible on [their] face.” Twombly, 550 U.S. at 570. Certainly, discovery may reveal

that defendants John and Mary Bell had no personal involvement at all. If that is the case, then they

may seek summary judgment on the claims against them. But it is premature to release them from the

case now.

       IT IS THEREFORE ORDERED that defendants John Bell and Mary Bell’s Motion to

Dismiss for Failure to State a Claim (Doc. 19) is denied.

       Dated this 28th day of January, 2019, at Kansas City, Kansas.


                                                     s/ Carlos Murguia
                                                     CARLOS MURGUIA
                                                     United States District Judge




                                                  -3-
